IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 580 MAL 2019
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
VICTOR SIMMONS,                              :
                                             :
                    Petitioner               :

COMMONWEALTH OF PENNSYLVANIA,                : No. 581 MAL 2019
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
VICTOR SIMMONS,                              :
                                             :
                    Petitioner               :


                                      ORDER



PER CURIAM

      AND NOW, this 16th day of March, 2020, the Petition for Allowance of Appeal and

the Application pursuant to Pa.R.A.P. 2501(a) are DENIED.